Exhibit 10.1

AVIV REIT, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Aviv REIT, Inc., a Maryland corporation (the “Company”), hereby grants to [ — ]
(the “Holder”) as of [ — ] (the “Grant Date”), pursuant to the terms and
conditions of the Aviv REIT, Inc. 2013 Long-Term Incentive Plan (the “Plan”), a
restricted stock unit award (the “Award”) with respect to [ — ] shares of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”), upon and
subject to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”). Capitalized terms not defined herein shall have the
meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company (or
electronically accepting this Agreement within the Holder’s stock plan account
with the Company’s stock plan administrator according to the procedures then in
effect).

2. Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Common Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), the number of shares
subject to the Award shall increase by (a) the product of the total number of
shares subject to the Award immediately prior to such Dividend Date multiplied
by the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such Dividend Date, divided by (b) the Fair Market Value of a share
of Common Stock on such Dividend Date. Any such additional shares shall be
subject to the same vesting conditions and payment terms set forth herein as the
shares to which they relate.

3. Restriction Period and Vesting.

3.1. Vesting Conditions.

(a) Performance Periods. Except as otherwise provided in Section 3:

 

  (i) [ — ] of the original number of shares of Common Stock subject to the
Award shall vest based on the TSR of the Common Stock and the performance, from
[ — ] through [ — ], of the companies comprising the NAREIT Equity Index,
subject to the Holder not experiencing a Termination through [ — ];

 

  (ii) [ — ] of the original number of shares of Common Stock subject to the
Award shall vest based on the TSR of the Common Stock and the performance, from
[ — ] through [ — ], of the companies comprising the Bloomberg Healthcare REIT
Index that are included in such index on [ — ] through [ — ], subject to the
Holder not experiencing a Termination through [ — ];



--------------------------------------------------------------------------------

  (iii) [ — ] of the original number of shares of Common Stock subject to the
Award shall vest based on the TSR of the Common Stock and the performance, from
[ — ] through [ — ], of the companies comprising the NAREIT Equity Index,
subject to the Holder not experiencing a Termination through [ — ]; and

 

  (iv) [ — ] of the original number of shares of Common Stock subject to the
Award shall vest based on the TSR of the Common Stock and the performance, from
[ — ] through [ — ], of the companies comprising the Bloomberg Healthcare REIT
Index that are included in such index on [ — ] through [ — ], subject to the
Holder not experiencing a Termination through [ — ].

(b) TSR and Comparator Groups. For purposes of Section 3, “TSR” shall be
determined by dividing (i) the sum of (A) the difference between the Fair Market
Value of the Common Stock on [ — ] and, as applicable, [ — ] or [ — ] (each a
“Performance End Date”), and (B) dividends with an ex-dividend date on or after
[ — ] and prior to or on the applicable Performance End Date, by (ii) the Fair
Market Value of the Common Stock on [ — ]. Vesting will be based on percentile
ranking as compared to the comparison group during the period from [ — ] through
the applicable Performance End Date (each a “Performance Period”), with 200% of
the target award vesting for achieving the 75th percentile or above, 150% of the
target award vesting for achieving the 63rd percentile or above, 100% of the
target award vesting for achieving the 50th percentile or above and 50% of the
target award vesting for achieving the 30th percentile or above. The Award shall
be interpolated between the foregoing percentiles; provided, however, that no
portion of the Award shall vest as a result of a percentile ranking of the TSR
versus the applicable comparator group described above being below the 30th
percentile and; provided, further, that, if TSR is less than zero for any
Performance Period, then the maximum payout as a percentage of Target,
notwithstanding the foregoing, shall be 100% for such Performance Period. For
the avoidance of doubt, “Target” for purposes of Section 3 shall mean one-third
(1/3) of the original number of shares of Common Stock subject to the Award for
each Performance Period. Attainment of the performance measures shall be
determined and certified by the Committee as soon as administratively
practicable (but no later than sixty (60) calendar days) following the
applicable Performance End Date and prior to the settlement of the Award
pursuant to Section 4 hereof.

(c) Restriction Period. The period of time during which any of the shares of
Common Stock subject to the Award shall be unvested shall be referred to herein
as the “Restriction Period.”

3.2. Change in Control. Upon a Change in Control, the Award shall be subject to
Section 5.8 of the Plan.

3.3. Termination. If the Holder’s Termination occurs prior to the end of the
Restriction Period for any reason, then the portion of the Award that was not
vested immediately prior to such Termination shall be immediately forfeited by
the Holder and cancelled by the Company.



--------------------------------------------------------------------------------

4. Settlement of Award and Issuance or Delivery of Shares. With respect to each
Performance Period, the portion of the Award subject to such Performance Period
shall be settled in shares of Common Stock no later than March 15th of the
calendar year immediately following the calendar year that includes the
Performance End Date. Subject to Section 7, upon settlement, the Company shall
direct that such shares of Common Stock be recorded by the Company’s transfer
agent as held by the Holder in book entry form with any restrictions on such
shares duly noted or, alternatively, the Company may deliver to the Holder
certificate or certificates representing such shares. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
issuance or delivery, except as otherwise provided in Section 7.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will, the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
to the Holder’s family members, a trust or entity established by the Holder for
estate planning purposes or to a charitable organization designated by the
Holder on the form prescribed by the Company. Except to the extent permitted by
the foregoing sentence, the Award may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws and (c) if requested by the Company, the Holder shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
or the Committee shall in its sole discretion deem necessary or advisable.

6. Restrictive Covenants.

6.1. Confidential Information. The Company’s employment of the Holder has
resulted and will result in the Holder’s exposure and access to confidential and
proprietary information, including without limitation the Company’s processes,
administration and accounting systems, computer software, customer lists, vendor
lists, lists, files and other information regarding existing, past, proposed or
perspective tenants or other business partners, due diligence and other
acquisition and investment information, financial information, projections and
analysis models, technology, business strategies, business track record and
personal information about the Company’s owners, directors, officers and
employees which the



--------------------------------------------------------------------------------

Holder did not have access to prior to his or her employment with the Company
and which information is of great value to the Company, its owners, directors,
officers and employees. The Holder shall not, other than on the Company’s
behalf, at any time during the Holder’s employment with the Company and
thereafter, make available, divulge, disclose or communicate in any manner
whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media or entity any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company’s behalf, unless authorized to do so
in writing by the General Counsel of the Company, required by law or court
order, or such information has become publicly available other than by reason of
a breach by the Holder of this Section 6.1 or of another individual’s or
entity’s violation of an obligation not to disclose such information, which
obligation is known to the Holder. Should the Holder be required by law or court
order to disclose such confidential or proprietary information, the Holder shall
give the General Counsel of the Company reasonable notice so as to allow the
Company sufficient opportunity to challenge such application of the law or court
order, or to otherwise attempt to limit the scope of such disclosure. This
Agreement applies to all confidential and proprietary information of the
Company, regardless of when such information is or was disclosed to the Holder.

6.2. Non-Solicitation. During the Holder’s employment with the Company and for a
period of two (2) years thereafter, the Holder shall not, directly or
indirectly, other than on the Company’s behalf:

(a) Induce or assist in the inducement of any employee or independent contractor
to terminate or otherwise limit their relationship with the Company; or

(b) Solicit any tenant or potential tenant of the Company with respect to the
Business. For purposes of this Section 6.2(b), (i) a tenant means any individual
or entity with which the Company had a leasing, development, construction or
similar relationship within the twenty-four (24) month period immediately
preceding the Termination Date, and (ii) a potential tenant means any individual
or entity which the Company solicited for such a relationship within the twelve
(12) month period that immediately preceded the Termination Date.

6.3. Non-Disparagement. At no time shall the Holder, directly or indirectly,
make (or cause to be made) to any person any disparaging, derogatory or other
negative or false statement about or with respect to, or that otherwise reflects
adversely upon, the Company (including its policies, practices, leasing
arrangements, operations, employees, sales representatives, agents, officers,
members, managers, partners or directors).

6.4. Patents, Copyrights, Trademarks and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration and accounting systems, processes and
computer software relating to the Business (whether or not patentable)
discovered, developed or learned by the Holder during his or her employment with
the Company are the sole and absolute property of the Company and are “works
made for hire” as that term is defined in the copyright laws of the United
States. The Company is the sole and absolute owner of all patents, copyrights,
trademarks and other property rights to those items and the Holder will fully
assist the Company, at the Company’s cost and expense, to obtain the patents,
copyrights, trademarks or other property rights to all such inventions,
improvements, discoveries, formulas, technology, business strategies,
management, administration and accounting systems, processes or computer
software. The Holder has been notified by the Company and understands that the
foregoing provisions of this Section 6.4 do not



--------------------------------------------------------------------------------

apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary or trade secret information of the Company was used
and which was developed entirely on the Holder’s own time, unless the invention:
(a) relates directly to the Business; (b) relates directly to the Company’s
actual or demonstrably anticipated research and development or (c) results from
any work performed by the Holder for the Company.

6.5. Scope of Covenants. The Holder hereby acknowledges and agrees that the
covenants and the time, activity and other limitations set forth in this
Section 6 (or the lack thereof, as the case may be) are commercially reasonable
and are properly required to protect the Company and its Business. If any such
time or activity limitation (or the lack thereof) is determined to be
unreasonable or otherwise unenforceable by a court or other tribunal of
competent jurisdiction, the parties agree to the reduction of such time or
activity limitations (including the imposition of such a limitation if it is
missing) to such an area, period, scope of activity or other limitation as said
court or other tribunal shall deem reasonable and enforceable under the
circumstances. Also, if the Company seeks partial enforcement of this Section 6
as to only a time, scope of activity or other limitation that is reasonable,
then the Company shall be entitled to such reasonable partial enforcement. If
such reduction or (if the Company seeks partial enforcement) such partial
enforcement is not possible, or if a court or other tribunal of competent
jurisdiction declines for any or no reason to grant such reduction or partial
enforcement, as applicable, then the unenforceable provision or portion thereof
shall be severed as provided in Section 7.11, without affecting the remaining
provisions of this Agreement.

6.6. Tolling. The period of time in which the Holder is required to act, or
refrain from acting, pursuant to this Section 6 shall be tolled (shall not run)
for so long as the Holder is in breach of any of Holder’s obligations hereunder.

6.7. Business. For purposes of this Section 6, “Business” shall mean the
business activities conducted by or planned to be undertaken by the Company
while the Holder is a holder of any Common Stock acquired pursuant to this Award
or while the Holder is employed by the Company, including without limitation any
business involving the ownership, acquisition, development, investing in and
leasing of skilled nursing or other healthcare facilities.

7. Additional Terms and Conditions of Award.

7.1. Withholding Taxes.

(a) As a condition precedent to the delivery of the Common Stock upon the
vesting of the Award, the Holder shall, upon request by the Company, pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Holder.

(b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments, (iii) authorizing the Company to withhold whole



--------------------------------------------------------------------------------

shares of Common Stock which would otherwise be delivered to the Holder having
an aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments or (iv) any combination of (i), (ii) and (iii). Shares of
Common Stock to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments. Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Holder. No certificate representing a share of Common Stock shall be delivered
until the Required Tax Payments have been satisfied in full.

7.2. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
appropriately adjusted by the Committee. If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying (a) such fraction
(rounded to the nearest hundredth) by (b) the Fair Market Value of such security
on the vesting date as determined by the Committee. The decision of the
Committee regarding any such adjustment and the Fair Market Value of any
fractional security shall be final, binding and conclusive.

7.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

7.4. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of the Agreement or the Plan, give or be deemed to give the Holder any
right to continued employment or service by the Company, any Subsidiary or any
Affiliate of the Company, or affect in any manner the right of the Company, any
Subsidiary or any Affiliate of the Company to terminate the employment or
service of any person at any time.

7.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

7.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

7.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Aviv REIT, Inc., Attn: General
Counsel, 303



--------------------------------------------------------------------------------

West Madison Street, Suite 2400, Chicago, IL 60606, and if to the Holder, to the
last known mailing address of the Holder contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing
through the United States mail or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

7.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Maryland and construed in accordance therewith without giving effect to
principles of conflicts of laws.

7.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Holder hereby acknowledges receipt of a
copy of the Plan.

7.10. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

7.11. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

7.12. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

7.13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

7.14. Code Section 409A.

(a) This Agreement is intended to be excepted from the requirements of section
409A of the Code or to avoid accelerated taxation and/or the imposition of any
additional tax or penalty under section 409A of the Code, as applicable, and
shall be interpreted and construed consistent with that intent. Notwithstanding
such intention, the Board may, at any time and in its sole discretion and
without the Holder’s prior consent, amend this Agreement, adopt policies and
procedures or take any other actions (including amendments, policies, procedures
and actions with retroactive effect) as are necessary or appropriate to
(i) exempt this Agreement from the application of section 409A of the Code,
(ii) preserve the intended tax treatment of any such award or (iii) comply with
the requirements of section 409A of the Code, including without limitation any
such regulations guidance, compliance programs and other interpretive authority
that may be issued after the date of grant.



--------------------------------------------------------------------------------

(b) Holders (or their beneficiaries) shall be responsible for all taxes with
respect to any awards under the Plan. The Board and the Company make no
guarantees to any person regarding the tax treatment of awards or payments made
under the Plan. Neither the Board nor the Company has any obligation to take any
action to prevent the assessment of any additional tax or penalty on any Holder
with respect to any award under section 409A of the Code or otherwise and none
of the Company or any of its Affiliates, or any of their employees or
representatives, shall have any liability to the Holder with respect thereto.

 

AVIV REIT, INC. By:  

 

Name:   Title:  

 

Accepted this     day of                     , 20    

 